Per Curiam.

This court finds that respondent was convicted of being an accessory after the fact in assisting in the preparation of a fraudulent tax return. Further, under former Gov. Bar R. Y(8)(b) (now Gov. Bar R. V[9][b]), a certified copy of the judgment entry of conviction is conclusive evidence of the commission of that offense. This court accordingly concurs with the board’s finding that respondent’s actions on which his conviction was based constituted illegal conduct involving moral turpitude and conduct involving fraud, deceit or misrepresentation in violation of DR 1-102(A)(S) and (4).
Respondent’s felony conviction and professional misconduct are serious and inexcusable transgressions. However, the board has pointed out the unusual facts and circumstances leading up to the conviction and we are also impressed by the quality and quantity of the character and reputation evidence submitted on respondent’s behalf. See Columbus Bar Assn. v. Harris (1982), 1 Ohio St. 3d 33. Upon review of the entire record in this matter, we believe respondent’s conduct warrants his suspension from the practice of law for a period of one year. Costs shall be taxed to respondent.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.